EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is made and entered into effective as of May 1, 2008 (the “Effective Date”) by and between CRC Crystal Research Corporation (the “Company”), and Lt. Gen. Charles J. Searock Jr., the undersigned individual (“Executive”). RECITAL The Company and Executive desire to enter into an Employment Agreement setting forth the terms and conditions of Executive’s employment with the Company. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the Company and Executive agree as follows: 1.Employment. (a)Term. The Company hereby employs Executive to serve as President and to serve in such additional or different position or positions as the Company may determine in its sole discretion. As President, the Executive shall be an Officer of the Company. The term of employment shall be for a period of one (1) year (“Employment Period”) to commence on the Effective Date, and renewable at the Company’s discretion on each anniversary. (b)Duties and Responsibilities. Executive will be responsible for the formation and implementation of the Company’s Program and other duties as agreed upon with the Company’s Board of Directors. The Executive shall report to the Chief Executive Officer (c)Location. The initial principal location at which Executive shall perform services for the Company shall be at 4952 East Encanto Street, Mesa, Arizona 85205. Until such time as a corporate office is established and a full compensation level has been reached, employee shall have the right to telecommute and will not be required to establish full time residence at the corporate headquarters location. 2.Compensation. (a)Base Salary.
